Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art does not teach or suggest the invention as claimed, including wherein an opening is defined within the plate of the elongated body; wherein the first rib is positioned on the plate between the opening and a first side edge of the plate; wherein the second rib is positioned on the plate between the opening and a second side edge of the plate; a spinner rotatably attached to the elongated body and positioned within the opening defined within the plate. Folker (US 4041636 A) discloses wherein an opening is defined within the plate of the elongated body; wherein the first rib is positioned on the plate between the opening and a first side edge of the plate; wherein the second rib is positioned on the plate between the opening and a second side edge of the plate;. However, Folker fails to mention a spinner rotatably attached to the elongated body and positioned within the opening defined within the plate. Therefore, it would have not been obvious to incorporate prior art which disclose fishing flashers and spinners in the manner as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642